Case: 4:19-cv-00859-CDP Doc. #: 19-1 Filed: 06/06/19 Page: 1 of 3 PageID #: 149




                              Exhibit 1
Case: 4:19-cv-00859-CDP Doc. #: 19-1 Filed: 06/06/19 Page: 2 of 3 PageID #: 150


From:                    AAA Chante Little
To:                      Lattinville, Robert
Cc:                      "Brenner, Guy"; John Comerford; Jimmy Martin
Subject:                 RE: Dogra v. CAA
Date:                    Thursday, June 06, 2019 9:14:48 AM
Attachments:             imagef60951.PNG


Good Morning,

Per Arbitrator Vaughn:

  I am in receipt of Mr. Lattinville’s forwarded email and accompanying Federal District Court Judgment and accompanying Order
and Memorandum. The Court’s Order compelling arbitration and returning the dispute to me is contingent on my willingness to
accept the Court’s return of the case to me.

   This will confirm my willingness to serve as arbitrator in the dispute.

  The Court’s Order appears clear on its face and contingent only on my willingness to serve. However, prior to taking action
pursuant to the Court’s Order, other than to confirm assumption/ resumption of jurisdiction, I request any response from CAA to
the Order and to this email. Please reply promptly so that follow up action can be promptly commenced.

   This will also request that either Party advise the Court of my willingness to serve and my assumption of jurisdiction.

Thank you,
Chante




               AAA Chante Little
               Manager of ADR Services
               American Arbitration Association

               T: 800 804 8865 F: 855 267 4082 E: ChanteLittle@adr.org
               13727 Noel Road, Suite 700, Dallas, TX 75240
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review, use, disclosure,
distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me immediately by
reply email and destroy all copies of the transmittal. Thank you.


From: Lattinville, Robert <blattinville@spencerfane.com>
Sent: Tuesday, June 4, 2019 3:41 PM
To: AAA Chante Little <ChanteLittle@adr.org>
Cc: 'Brenner, Guy' <gbrenner@proskauer.com>; John Comerford <jcomerford@dowdbennett.com>; Jimmy Martin
<jbmartin@dowdbennett.com>
Subject: Dogra v. CAA

   *** External E-Mail – Use Caution ***


Dear Ms. Little,

I have attached a Memorandum and Judgment entered by the U.S. District Court for the Eastern District of Missouri compelling
CAA to continue to arbitrate the above-captioned dispute. Please forward the attached to Arbitrator Vaughn along with my
respectful request to convene a conference call to discuss next steps.

Thank you.

Bob

Robert Lattinville Attorney at Law
Case: 4:19-cv-00859-CDP Doc. #: 19-1 Filed: 06/06/19 Page: 3 of 3 PageID #: 151


Spencer Fane LLP


1 North Brentwood Boulevard, Suite 1000 | St. Louis, MO 63105
O 314.333.3925 C 314.504.7947
blattinville@spencerfane.com | spencerfane.com
